Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 09/13/2022.
Claims 2-6, 8, 10-15, 21-36 are pending.
Claims 5, 8, 13, 21, 23-24, 26-29, 31, 34-35 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been fully considered and are persuasive. Therefore, the objections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 5 and 34-35 under 35 U.S.C. 112(b), have been fully considered and are persuasive.  Therefore, the previous 112(b) rejections for claims 5 and 34-35 have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches claim 21 (and analogous claims 24 and 25) limitations of “the conversation record comprising conversation data from user input for a user turn and an escalation of the conversation to a human representative”, since Roytman merely analyzes a conversation that is ongoing and does not analyze “a conversation that has already happened…and that has had an escalation”, and further does not teach “the virtual assistant to deal with issues that have historically had to be routed to a human agent”. The examiner respectfully disagrees. 
Roytman, paragraphs 0071-0074, 0082, 0088, and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply of a generated “natural language response” with keywords after the initial greeting and question response during the conversation (the conversation record comprising conversation data from user input for a user turn) and based on a user’s detected interaction history for current interpreted “spoken or written natural language” input including detected “number of keywords” within “a user message” triggering “the intervention of a live agent” (and an escalation of the conversation to a human representative), thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data).
Further, Roytman paragraphs 0068, 0092-0094, 0097-0098, and Figs. 5-6 teach a “machine learning module” using “rules and/or algorithms” routing a user query to a live agent after a user query is received with multiple user inputs and keywords, the AI virtual assistant to further learn rules for handling a similar user situation in the future, and “Messages for example continue to be monitored by the routing module and certain messages are for example intercepted and provided to the machine learning module in order to extend the range of user queries that the virtual assistants (updating the virtual assistant) instantiated by the artificial intelligence module are able to resolve (to respond to language of the last turn in future conversations)”.
See 35 U.S.C 102 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 8, 10-15, 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 21, 24, and 27 are respectively drawn to a method, system, and one or more non-transitory computer readable media, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 21, 24, and 27 recite the following, or analogous, limitations “receiving…a conversation record comprising a record of a conversation between a…assistant and a user, the conversation record comprising conversation data from user input for a user turn and an escalation of the conversation to a human representative; utilizing a greeting classifier…to classify the conversation data by a number of turns in the conversation record prior to an escalation to a human representative; responsive to a determination that the conversation record comprises more than a single turn by the greeting classifier, utilizing an escalation classifier to compare language of a last turn prior to escalation to the human representative to a list of predetermined escalations; responsive to a determination that the language of the last turn prior to the escalation is associated with an escalation in the list of predetermined escalations, the escalation classifier classifying the escalation as not resulting from failure of the…assistant; responsive to a determination that the language of the last turn prior to the escalation is not associated with an escalation in the predetermined list of escalations, the escalation classifier identifying the conversation record as resulting from failure of the…assistant; and updating the…assistant to respond to language of the last turn in future conversations.” These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “one or more processors; and memory”, “one or more non-transitory computer readable media”, “at a processor of a virtual assistant service”, “virtual”, and “with machine learning” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper receiving…a conversation record comprising a record of a conversation between a…assistant and a user, the conversation record comprising conversation data from user input for a user turn and an escalation of the conversation to a human representative (e.g. by thinking of/writing out a conversation between two individuals that was brought to another individual), 
mentally/with the aid of pen and paper utilizing a greeting classifier…to classify the conversation data by a number of turns in the conversation record prior to an escalation to a human representative (e.g. by thinking of/writing out a number of exchanges within the conversations before bringing the conversation to another individual), 
mentally/with the aid of pen and paper responsive to a determination that the conversation record comprises more than a single turn by the greeting classifier, utilizing an escalation classifier to compare language of a last turn prior to escalation to the human representative to a list of predetermined escalations (e.g. by thinking of/writing out classification rules for analyzing what was said in the conversation compared to known words to cause conversation to be brought to the another individual, and determining if the conversation comprises more than one exchange),
mentally/with the aid of pen and paper responsive to a determination that the language of the last turn prior to the escalation is associated with an escalation in the list of predetermined escalations, the escalation classifier classifying the escalation as not resulting from failure of the…assistant (e.g. by thinking of/writing out classification rules that match what was said in the conversation compared to known words to cause conversation to be brought to the another individual, and determining that the conversation was not due to the individual primarily in the conversation),
mentally/with the aid of pen and paper responsive to a determination that the language of the last turn prior to the escalation is not associated with an escalation in the predetermined list of escalations, the escalation classifier identifying the conversation record as resulting from failure of the…assistant (e.g. by thinking of/writing out classification rules that match what was said in the conversation compared to known words to cause conversation to be brought to the another individual, and determining that the conversation was due to the individual primarily in the conversation),
mentally/with the aid of pen and paper updating the…assistant to respond to language of the last turn in future conversations (e.g. by thinking of/writing out what should be said by the individual primarily in the conversation when what was said in the previous conversation is said in later conversations).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 21, 24, and 27 include additional elements “one or more processors; and memory”, “one or more non-transitory computer readable media”, “at a processor of a virtual assistant service”, “virtual”, and “with machine learning”, however the recitations of these elements are at a high level of generality, merely uses a computer as a tool to perform an abstract idea, and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities, and generally link the use of the judicial exceptions to a particular technological environment or field of use. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “one or more processors; and memory”, “one or more non-transitory computer readable media”, “at a processor of a virtual assistant service”), generally link the use of the judicial exception to a particular technological environment or field of use (i.e., “virtual”, and “with machine learning”), and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “one or more processors; and memory”, “one or more non-transitory computer readable media”, “at a processor of a virtual assistant service”, “virtual”, and “with machine learning” to perform the steps of the independent claims amount to no more than mere instructions to apply the exception using generic computer components and general linking the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component and general linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept. (STEP 2B). As such, claims 21, 24, and 27 are not patent eligible.
Dependent claims 2-6, 8, 10-15, 22-23, 25-26, and 28-36 are also ineligible for the same reasons given with respect to claims 21, 24, and 27. The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper wherein the type of escalation that occurred in the conversation includes: the escalation is not associated with a user greeting; the conversation does not include a single turn; the escalation is not included in the list of predetermined escalations; and the escalation is a particular type of escalation indicating that the escalation was due to a failure of the…assistant (claim 2) (e.g. by mentally/writing out that a match of what was said in the conversation compared to known words to cause conversation to be brought to the another individual was not made, and determining that the conversation was due to the individual primarily in the conversation, and what was said in an initial exchange between both individuals)
mentally/with the aid of pen and paper wherein the type of escalation that occurred in the conversation includes: the escalation is not associated with a first escalation class, the first escalation class indicating that a user desires to be transferred to the human representative; the escalation is not associated with a second escalation class, the second escalation class indicating that the…assistant is required to transfer to the human representative; and based at least in part on determining that the escalation is not associated with the first escalation class and the second escalation class, determining that the escalation is associated with a third escalation class, the third escalation class indicating that the escalation was due to a failure of the virtual assistant (claim 3) (e.g. by mentally/writing out that a match of what was said in the conversation compared to known words to cause conversation to be brought to the another individual was not made, and determining that the conversation was due to the individual primarily in the conversation, and the individual desires another individual brought into the conversation)
mentally/with the aid of pen and paper wherein the NLP system output comprises at least one of: a concept determined for user input at the escalation; a vocab term determined for the user input at the escalation; a building block determined for the user input at the escalation; or an intent determined for the user input at the escalation (claim 4) (e.g. by mentally/writing out recognized language and words by the individual when brought to the another individual and the summary of what was said by the individual)
mentally/with the aid of pen and paper wherein the contextual data comprises at least one of: a geographic location of the user when the escalation occurred in the conversation; a…reading…obtained when the escalation occurred in the conversation; a calendar event during a period of time that includes the escalation; weather conditions when the escalation occurred in the conversation; a time of day when the escalation occurred in the conversation; an input mode used by the user when the escalation occurred in the conversation; or user profile information for the user (claims 5, 14, and 35) (e.g. by thinking of/writing out the location of the individual in the conversation)
mentally/with the aid of pen and paper receiving input from at least one of the human representative or the other human representative; determining a response for the new conversation to the last turn based at least in part on the input from the human representative or the other human representative; and providing the response during the new conversation as originating from the…assistant (claim 6) (e.g. by thinking of/writing out an exchange from the another individual and presenting to the conversational individual as coming from the primary conversation individual)
mentally/with the aid of pen and paper determine that a failure occurred because the…assistant was unable to provide a response or perform a task that satisfies user input (claims 8 and 30) (e.g. by thinking of/writing out the cause of conversation to be brought to the another individual was due to the individual primarily in the conversation not giving an appropriate answer in the conversation)
mentally/with the aid of pen and paper determine that a failure occurred because sentiment of the user changed from a first state to second state due to a response from the…assistant (claims 10 and 31) (e.g. by thinking of/writing out the cause of conversation to be brought to the another individual was due to the individual primarily in the conversation not giving an appropriate answer in the conversation and the individual being frustrated with the answer)
mentally/with the aid of pen and paper determine that a failure occurred because sentiment of the user changed from a first state to second state due to a task that was performed by the…assistant (claims 11 and 32) (e.g. by thinking of/writing out the cause of conversation to be brought to the another individual was due to the individual primarily in the conversation not performing an appropriate action in the conversation)
mentally/with the aid of pen and paper determine that the conversation does not include a single user turn; determine that the conversation is associated with an escalation to a human representative; determine that the conversation includes at least one user turn that is (i) not related to the escalation and (ii) not a user greeting; determine that the escalation is not included in the list of predetermined escalations; and determine that the failure is attributable to the…assistant (claims 12 and 33) (e.g. by thinking of/writing out the cause of conversation to be brought to the another individual occurred later in the conversation, has more than one exchange, did not match known words, and was due to the individual primarily in the conversation not giving an appropriate answer in the conversation)
mentally/with the aid of pen and paper provide the…assistant…to facilitate another conversation between the…assistant and the user; and based at least in part on an association of the contextual data and the length of the user input or…assistant output are associated with escalation to the human representative, escalate, during the another conversation, to a human representative (claims 13 and 34) (e.g. by thinking of/writing out a new conversation to be brought to the another individual due to the individual primarily in the conversation analyzing location and words with lengths given from the individual)
mentally/with the aid of pen and paper learn data is associated with the failure, wherein the data comprises at least one of: user input at the escalation to the human representative; a response of the…assistant at the escalation to the human representative; a goal that is determined for responding to the user input at the escalation to the human representative; a task that was performed by the…assistant at the escalation to the human representative; Natural Language Processing (NLP) output from processing the user input at the escalation to the human representative; a duration of time in the conversation up to the escalation to the human representative; or a number of turns in the first conversation up to the escalation to the human representative (claims 15 and 36) (e.g. by thinking of/writing out what should be said within a predetermined amount of time in a conversation by the individual primarily in the conversation when what was said in the previous conversation is said in later conversations)
mentally/with the aid of pen and paper determining contextual data for the escalation to the human representative, wherein the contextual data includes sentiment of the user; determining a length of the user input or…assistant output at the escalation to the human representative; updating the escalation classifier…to reflect that that the contextual data and the length of the user input or virtual assistant output are associated with the escalation to the human representative, wherein…includes: identifying and storing correlations between the contextual data, the length of the user input or…assistant output, and type of escalation, and identifying and storing failure data that correlates the contextual data and the length of the user input or…assistant output to the failure of the…assistant that resulted in the escalation; training the escalation classifier on the failure data (claims 22, 25, and 28) (e.g. by thinking of/writing out the cause of conversation to be brought to the another individual due to the length of terms used by the individual in the conversation, and determining what should be noticed by the individual primarily in the conversation when what was said in the previous conversation is said in later conversations for bringing the conversation to the another individual for clarity)
mentally/with the aid of pen and paper providing the…assistant…to facilitate a new conversation between the…assistant and the user or another user; based at least in part on the learning, determining to escalate the new conversation to at least one of the human representative or another human representative based on the stored correlations; and causing the new conversation to be transferred seamlessly to at least one of the human representative or the other human representative responsive to a determining to escalate based at least in part on the learning, wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the new conversation and appears to the user or the another user as the…assistant (claims 23, 26, and 29) (e.g. by thinking of/writing out a new conversation to be brought to the another individual due to the individual primarily in the conversation matching terms to updated list of terms, and the exchange from the another individual being presented to the conversational individual as coming from the primary conversation individual).
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 2-3, 6, 8, 10-13, 15, 22-23, 25-26, 28-34, and 36 recite “virtual”, claims 8, 10-13, 15, 25-26, and 28-36 recite “memory”/“media” and “processor”, claims 22-23, 25, and 28 recite a “machine learning”, claims 5, 14, and 35 recite “a sensor reading from a smart device”, and claims 13, 23, and 34 recite “a smart device” of claim 21, however this again amounts to no more than a generic computer component to apply the exception, generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The remaining dependent claims do not recite any judicial exceptions, and thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps of in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-6, 8, 10-15, 22-23, 25-26, and 28-36 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8, 10-15, 21-22, 24-25, 27-28, and 30-36  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roytman et al (US Pub 20160110422) hereinafter Roytman.
Regarding claims 21, 24, and 27, Roytman teaches a method, a system comprising: one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts, and one or more non-transitory computer readable media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions”): 
receiving, at a processor of a virtual assistant service, a conversation record comprising a record of a conversation between a virtual assistant and a user (paragraphs 0094-0106 teach the device (processor) monitoring (receiving) continuous dialogs (conversation records) with a “user”, “virtual assistant” and “live agent” (conversation records comprising a record of a conversation between a virtual assistant and a user)), the conversation record comprising conversation data from user input for a user turn and an escalation of the conversation to a human representative (paragraphs 0071-0074, 0082, 0088, and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply of a generated “natural language response” with keywords after the initial greeting and question response during the conversation (the conversation record comprising conversation data from user input for a user turn) and based on a user’s detected interaction history for current interpreted “spoken or written natural language” input including detected “number of keywords” within “a user message” triggering “the intervention of a live agent” (and an escalation of the conversation to a human representative), thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data).); 
utilizing a greeting classifier with machine learning to classify the conversation data by a number of turns in the conversation record prior to an escalation to a human representative (Roytman, paragraphs 0068, 0094-0102 teach a “machine learning module” using “rules and/or algorithms” (greeting classifier with machine learning) for using a “user satisfaction threshold” that is compared to “the number N of messages (classify the conversation data by a number of turns in the conversation record) between a user and a virtual assistant before a live agent is invited to take over (prior to an escalation to a human representative) the query resolution”); 
responsive to a determination that the conversation record comprises more than a single turn by the greeting classifier, utilizing an escalation classifier to compare language of a last turn prior to escalation to the human representative to a list of predetermined escalations (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0068, 0097-0102 and 0106-0118 teach a human assistant identifying (determining) and utilizing a “machine learning module” using “rules and/or algorithms” for teaching (utilizing an escalation classifier to compare) the virtual assistant once the transferred conversation is assessed to includes multiple inputs (responsive to a determination that the conversation record comprises more than a single turn) from both the user and AI virtual assistant and resolved (by the greeting classifier); therefore, the AI virtual assistant is shown not previously knowing (compare language of a last turn prior to escalation to the human representative to a list) the reason for handover (of predetermined escalations)); 
responsive to a determination that the language of the last turn prior to the escalation is associated with an escalation in the list of predetermined escalations, the escalation classifier classifying the escalation as not resulting from failure of the virtual assistant (Examiner note: spec paragraph 0037-0038 states that “after a single user turn” or “directly after a user greeting” if a user is “to communicate with a human representative”, then it “is not considered a failure of the virtual assistant”. 
Roytman, paragraphs 0068, 0092-0094, 0097-0098, and Figs. 5-6 teach a “machine learning module” using “rules and/or algorithms”  (the escalation classifier) routing a user query to a live agent after a user query is received with multiple user inputs and keywords (responsive to a determination that the language of the last turn prior to the escalation is associated with an escalation in the list of predetermined escalations), and the AI virtual assistant to further learn rules for handling a similar user situation in the future (classifying the escalation as not resulting from failure of the virtual assistant)); 
responsive to a determination that the language of the last turn prior to the escalation is not associated with an escalation in the predetermined list of escalations, the escalation classifier identifying the conversation record as resulting from failure of the virtual assistant (paragraphs 0043-0047, 0068, 0092-0094, and 0096-0118 teach by a live agent flagging an interaction (last turn prior to the escalation) for machine learning training that identifies the handover event from a user query received with multiple user inputs and keywords (responsive to a determination that the language of the last turn prior to the escalation) is not previously known the reason for handover (is not associated with an escalation in the predetermined list of escalations). It is further taught that the “type of language” is identified, therefore, the AI module using “rules and/or algorithms” classifying the handover event (the escalation classifier identifying the conversation record) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (as resulting from failure of the virtual assistant). Further, paragraphs 0071-0074, 0082, and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply after the initial greeting during the conversation (language of the last turn prior to the escalation) and based on detected “number of keywords”); and 
updating the virtual assistant to respond to language of the last turn in future conversations (paragraphs 0094 teach “Messages for example continue to be monitored by the routing module and certain messages are for example intercepted and provided to the machine learning module in order to extend the range of user queries that the virtual assistants (updating the virtual assistant) instantiated by the artificial intelligence module are able to resolve (to respond to language of the last turn in future conversations)”). 

Regarding claim 2, Roytman teaches all the claim limitations of claim 22 and further teaches wherein the type of escalation that occurred in the conversation includes: 
the escalation is not associated with a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not associated) in the first remarks when both parties state “Hi (user greeting)”); 
the first conversation does not include a single turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
the escalation is a particular type of escalation indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0096-0118 teach identifying (determining) what “type of language” causes a handover event (escalation), therefore, classifying (particular typing) the handover event (escalation) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (due to a failure of the virtual assistant)).

Regarding claim 3, Roytman teaches all the claim limitations of claim 22 and further teaches wherein the type of escalation that occurred in the conversation includes: 
the escalation is not associated with a first escalation class, the first escalation class indicating that a user desires to be transferred to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being detecting keywords in a user message suggesting “that a virtual assistant will no longer be able to resolve the user issue (first escalation class indicating that a user desires to be transferred to the human representative)”. Another particular escalation type (escalation is not associated with a first escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the escalation) between a user and a virtual assistant before a live agent is invited to take over the query resolution”); 
the escalation is not associated with a second escalation class, the second escalation class indicating that the virtual assistant is required to transfer to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being the system being configured according to “‘customer experience’ versus a ‘priority on cost or resource allocation’”, therefore adjusting the system to connect (indicating that the virtual assistant is required to transfer) the user to a live agent (human representative) “for most if not all inquiries” (second escalation class). Another particular escalation type (escalation is not associated with a second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the escalation) between a user and a virtual assistant before a live agent is invited to take over the query resolution”); and 
based at least in part on determining that the escalation is not associated with the first escalation class and the second escalation class, determining that the escalation is associated with a third escalation class, the third escalation class indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0073 and 0099-0102 teach a particular escalation type (escalation is not associated with the first escalation class and the second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (third escalation class) between a user and a virtual assistant before a live agent is invited to take over (escalation is associated with a third escalation class indicating that the escalation was due to a failure of the virtual assistant) the query resolution”).

Regarding claim 4, Roytman teaches all the claim limitations of claim 21 and further teaches the NLP system output comprises at least one of: 
a concept determined for user input at the escalation; 
a vocab term determined for the user input at the escalation (Roytman, paragraphs 0082, 0088, 0096 and 0106-0118 teach generating a “natural language response” with keywords based on a user’s interpreted (determined) “spoken or written natural language” input that can consist of a “certain keyword (vocab term) or query (vocab terms)” to cause a handover event (escalation) to a live agent); 
a building block determined for the user input at the escalation; or 
an intent determined for the user input at the escalation.

Regarding claim 5, Roytman teaches all the claim limitations of claim 22 and further teaches the contextual data comprises at least one of: 
a geographic location of the user when the escalation occurred in the conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (escalated) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from smart device obtained when the escalation occurred in the conversation; 
a calendar event during a period of time that includes the escalation; 
weather conditions when the escalation occurred in the conversation; 
a time of day when the escalation occurred in the conversation; 
an input mode used by the user when the escalation occurred in the conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 8, Roytman teaches all the claim limitations of claim 24 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors cause the one or more processors to perform acts comprising determine that a failure occurred because the virtual assistant was unable to provide a response or perform a task that satisfies user input (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure to satisfy user input) with a virtual assistant’s reply (attributable to the virtual assistant that is unable to provide a response) during the conversation and transfers the user to a live agent. Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.).

Regarding claim 10, Roytman teaches all the claim limitations of claim 25 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors cause the one or more processors to perform acts comprising determine that a failure occurred because sentiment of the user changed from a first state to second state due to a response from the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply (due to a response from the virtual assistant) during the conversation (failure occurred in the conversation). Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.).

Regarding claim 11, Roytman teaches all the claim limitations of claim 25 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising determine that a failure occurred because sentiment of the user changed from a first state to second state due to a task that was performed by the virtual assistant (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply of providing an instructional video (due to a task that was performed by the virtual assistant) during the conversation (failure occurred in the conversation). Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.).

Regarding claim 12, Roytman teaches all the claim limitations of claim 25 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising (Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.): 
determine that the conversation does not include a single user turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determine that the conversation is associated with an escalation to a human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074 and 0099-0102, identifies (learns) that interaction history (conversation data) and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative)); 
determine that the conversation includes at least one user turn that is (i) not related to the escalation and (ii) not a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not related) in the first remarks when both parties state “Hi (user turn/greeting)”); 
determine that the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
determine that the failure is attributable to the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation).

Regarding claim 13, Roytman teaches all the claim limitations of claim 25 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising (Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.): 
provide the virtual assistant via the smart device or another smart device to facilitate another conversation between the virtual assistant and the user or another user (paragraphs 0007, 0067-0068 and 0098 teach a virtual assistant comprised (provide) on a query response device (smart device) that allows (facilitates) a second user (another user) to input a “second user query (second conversation)” to (between) a virtual assistant); and 
based at least in part on an association of the contextual data and the length of the user input or virtual assistant output are associated with escalation to the human representative, to escalate, during the another conversation, to a human representative (Roytman, paragraphs 0013, 0071-0074, 0082, 0088, 0096, 0099-0110, and claim 8 teach identifying that interaction history (based at least in part on an association), including any detected emotions and context data (contextual data), for identifying “number of keywords” (length) within “a user message” in the new conversation (during the another conversation) thus triggering “the intervention of a live agent” (determining to escalate…to a human representative)).

Regarding claim 14, Roytman teaches all the claim limitations of claim 2 and further teaches the contextual data comprises at least one of: 
a geographic location of the user when the escalation to the human representative occurred in the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (escalation to the human representative occurred) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from the smart device obtained when the escalation to the human representative occurred in the first conversation; 
a calendar event during a period of time that includes the escalation to the human representative; 
weather conditions when the escalation to the human representative occurred in the first conversation; 
a time of day when the escalation to the human representative occurred in the first conversation; 
an input mode used by the user when the escalation to the human representative occurred in the first conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 15, Roytman teaches all the claim limitations of claim 2 and further teaches wherein the memory stores additional executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising cause the processors to learn data is associated with the failure, wherein the data comprises at least one of (Paragraphs 0076, 0119, 0123-0124 and 0127 further teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium” that stores “program instructions” for performing the embodiments of the disclosure.): 
user input at the escalation to the human representative (Roytman, paragraph 0088 teaches the interaction history (conversation data) “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (associated with the escalation to the human representative)); 
a response of the virtual assistant at the escalation to the human representative (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (escalation to the human representative));
(iii) a goal that is determined for responding to the user input at the escalation to the human representative;
(iv) a task that was performed by the virtual assistant at the escalation to the human representative;
(v) Natural Language Processing (NLP) output from processing the user input at the escalation to the human representative (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input);
(vi) a duration of time in the first conversation up to the escalation to the human representative (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”);
(vii) a number of turns in the conversation up to the escalation to the human representative (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (escalation to the human representative) the query resolution”).

Regarding claims 22, 25, and 28, Roytman teaches all the claim limitations of claims 21, 24, and 27  and further teaches determining contextual data for the escalation to the human representative, wherein the contextual data includes sentiment of the user (paragraphs 0071-0074, 0088, 0096, and 0099-0110 teach processing (determining) when and where a user’s input should be routed to a live agent (for the escalation to the human representative) with context data (contextual data) comprising (includes) “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”, wherein “past interactions” or user history includes any detected emotions such as frustration or annoyance (wherein the contextual data includes sentiment of the user)); 
determining a length of the user input or virtual assistant output at the escalation to the human representative (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, identifies that interaction history, including any detected emotions such as frustration or annoyance, and detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent” (at the escalation)); 
updating the escalation classifier according to machine learning to reflect that that the contextual data and the length of the user input or virtual assistant output are associated with the escalation to the human representative (Examiner note: Applicant’s spec, paragraph 0044 and 0077 state “a length of the user input…(e.g. a number of…terms used by the user…right before an escalation)” including “Frequency”.
Roytman, paragraphs 0068, 0071-0074, 0082, 0088, 0096, and 0099-0110 teach a machine learning module using “rules and/or algorithms” (escalation classifier according to machine learning) identifying (updating) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist (to reflect that that the contextual data…are associated) routing (with the escalation to the) the conversation to a live agent (human representative)), wherein the machine learning includes: 
identifying and storing correlations between the contextual data, the length of the user input or virtual assistant output, and type of escalation (paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent (escalation type). It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”), and identifying and storing failure data that correlates the contextual data and the length of the user input or virtual assistant output to the failure of the virtual assistant that resulted in the escalation (paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (the failure of the virtual assistant that resulted in the escalation) during the conversation and transfers the user to a live agent. It is further taught that these events (failure data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”); 
training the escalation classifier on the failure data (Roytman, paragraphs 0068, 0071-0074, 0082, 0088, 0096, and 0099-0110 teach a machine learning module using “rules and/or algorithms” identifying (training the escalation classifier) that interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” within “a user message” triggering “the intervention of a live agent”, and context data of a user for using these events (failure data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.” (training…on the failure data)).

Regarding claim 30, Roytman teaches all the claim limitations of claim 28 and further teaches determine that a failure occurred because the virtual assistant was unable to provide a response or perform a task that satisfies user input (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure to satisfy user input) with a virtual assistant’s reply (attributable to the virtual assistant that is unable to provide a response) during the conversation and transfers the user to a live agent).

Regarding claim 31, Roytman teaches all the claim limitations of claim 28 and further teaches determine that a failure occurred because sentiment of the user changed from a first state to second state due to a response from the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply (due to a response from the virtual assistant) during the conversation (failure occurred in the conversation)).

Regarding claim 32, Roytman teaches all the claim limitations of claim 28 and further teaches determine that a failure occurred because sentiment of the user changed from a first state to second state due to a task that was performed by the virtual assistant (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply of providing an instructional video (due to a task that was performed by the virtual assistant) during the conversation (failure occurred in the conversation)).

Regarding claim 33, Roytman teaches all the claim limitations of claim 28 and further teaches determine that the conversation does not include a single user turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determine that the conversation is associated with an escalation to a human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074 and 0099-0102, identifies (learns) that interaction history (conversation data) and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative)); 
determine that the conversation includes at least one user turn that is (i) not related to the escalation and (ii) not a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not related) in the first remarks when both parties state “Hi (user turn/greeting)”); 
determine that the escalation is not included in the list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
determine that the failure is attributable to the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation).

Regarding claim 34, Roytman teaches all the claim limitations of claim 28 and further teaches provide the virtual assistant via a smart device to facilitate another conversation between the virtual assistant and the user (Roytman, paragraphs 0073 and 0088 teach storing all conversations “between each user and a live agent/virtual assistant” in a user’s interaction history “including messages sent to and from the user”, and in paragraphs 0007, 0071-0074, and 0098, it is taught a virtual assistant comprised (provided) on a query response device (smart device) that allows (facilitates) a new conversation with a user (another conversation between the virtual assistant and the user) and reference previous conversation information in the user’s history); and 
based at least in part on an association of the contextual data and the length of the user input or virtual assistant output are associated with escalation to the human representative, escalate, during the another conversation, to a human representative (Roytman, paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110 teach identifying that interaction history (based at least in part on an association), including any detected emotions and context data (contextual data), for identifying “number of keywords” (length) within “a user message” in the new conversation (during the another conversation) thus triggering “the intervention of a live agent” (determining to escalate…to a human representative)).

Regarding claim 35, Roytman teaches all the claim limitations of claim 28 and further teaches wherein the contextual data comprises at least one of: 
a geographic location of the user when the escalation to the human representative occurred in the conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (escalation to the human representative occurred) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from a device in possession of the user, the sensor reading obtained when the escalation to the human representative-occurred in the conversation; 
a calendar event during a period of time that includes the escalation to the human representative; 
weather conditions when the escalation to the human representative occurred in the conversation; 
a time of day when the escalation to the human representative occurred in the conversation; 
an input mode used by the user when the escalation to the human representative occurred in the conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 36, Roytman teaches all the claim limitations of claim 27 and further teaches storing additional computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising cause the processors to learn data is associated with the failure, wherein the data comprises at least one of: 
user input at the escalation to the human representative (Roytman, paragraph 0088 teaches the interaction history (conversation data) “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (associated with the escalation to the human representative)); 
a response of the virtual assistant at the escalation to the human representative (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (escalation to the human representative)); 
a goal that is determined for responding to the user input at the escalation to the human representative; 
a task that was performed by the virtual assistant at the escalation to the human representative; 
Natural Language Processing (NLP) output from processing the user input at the escalation to the human representative (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input); 
a duration of time in the conversation up to the escalation to the human representative (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”); or 
a number of turns in the conversation up to the escalation to the human representative (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (escalation to the human representative) the query resolution”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roytman et al (US Pub 20160110422) hereinafter Roytman, in view of Cauchois et al (US Patent 9973457).
Regarding claims 23, 26, and 29, Roytman teaches all the claim limitations of claims 21, 24, and 27 and further teaches providing the virtual assistant via a smart device or another smart device to facilitate a new conversation between the virtual assistant and the user or another user (paragraphs 0007, 0067-0068 and 0098 teach a virtual assistant comprised (provided) on a query response device (smart device) that allows (facilitates) a second user (another user) to input a “second user query (new conversation)” to (between) a virtual assistant); 
based at least in part on the learning, determining to escalate the new conversation to at least one of the human representative or another human representative based on the stored correlations (paragraph 0013 and claim 8 teach routing a second user query to the “first live agent (the human representative or another human representative)” due to (based at least in part), as taught in paragraphs 0071-0074, 0082, 0088, 0096, and 0099-0110, “automatically” regulating routing through identifying (learning) a user’s interaction history, including any detected emotions such as frustration or annoyance, detected “number of keywords” (length of the user input or virtual assistant output (see above Examiner’s note)) within “a user message” triggering “the intervention of a live agent”, and context data (based on the stored correlations)); and 
causing the new conversation to be transferred seamlessly to at least one of the human representative or the other human representative responsive to a determining to escalate based at least in part on the learning (Roytman, paragraphs 0013, 0071-0074, 0099-0102, 0113, and claim 8 teach identifying (based at least in part on the learning) a user’s interaction history and context data, including flagged interactions taught to the AI, for “automatically” regulating routing (transferring seamlessly…responsive to a determining to escalate) of a second user query (new conversation) to the “first live agent (the human representative or another human representative)”), 
However, the combination does not explicitly teach wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the new conversation and appears to the user or the another user as the virtual assistant. Cauchois teaches wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the new conversation and appears to the user or the another user as the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator “interjecting” to change (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). Further, Par 47 [Col. 10, lines 29-40] teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (second conversation)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 6, Roytman teaches all the claim limitations of claim 23 and further teaches receiving input from at least one of the human representative or the other human representative (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant (representative) interacting with the user (receiving input), identifying and teaching (receiving input) the virtual assistant a solution once the transferred situation is assessed and resolved);
 determining a response for the new conversation based at least in part on the input from the human representative or the other human representative (Roytman, paragraphs 0096-0118 teach a virtual assistant handling (determining) a solution (response) for a “second user query from a second user” (new conversation) due to the live agent’s (human representative) teachings (input)); and 
providing the response during the new conversation as originating from the virtual assistant (Roytman, paragraphs 0096-0118 teach a virtual assistant (as originating from the virtual assistant) handling (providing) a solution (response) for a “second user query from a second user” after being taught by a live agent (new conversation)).
Roytman at least implies providing the response during the new conversation as originating from the virtual assistant.
Cauchois teaches providing the response during the new conversation as originating from the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator (human representative or the other human representative) “interjecting” to change a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (providing the response) before it is sent to the user from the virtual operator (as originating from the virtual assistant). Further, Par 47 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (during the new conversation)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sierhuis et al (US Pub 20160180222) teaches using an “intelligent personal agent platform” asking question to a human for learning to better handle queries and task.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123